IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
MERSADIES BONILLA : CIVIL ACTION
v. : NO. 18-3293

AMERICAN HERITAGE FEDERAL
CREDIT UNION

_QRD_E_R

AND NOW, this 4"‘ day of April 2019, upon considering the Defendant’s Motion for
judgment on the pleadings (ECF Doc. No. 46), PlaintifF s pro se Motion to allow her ECF filing
(ECF Doc. No. 53), without responses other than presenting full argument at our Initial Pretrial
Conference, and for reasons in the accompanying Memorandum, it is ORDERED:

1. Defendant’s Motion for judgment on the pleadings (ECF Doc. No. 46) is
GRANTED and Plaintiff’ s fourth amended Complaint is DISMISSED with prejudice;

2. PlaintifF s Motion for ECF filings (ECF Doc. No. 53) is DENIED as she has not
shown a basis why she cannot file papers in this Court; and,

3. The Clerk of Court shall close this case.

75

KEARNEY, w

